Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Asaria on 3 November 2021.

Claims 6, 8, 11-15 and 17 have been rejoined.

The application has been amended as follows: 
Claim 1, line 2, “a wall” has been changed to -- a fuel tank wall --.
Claim 2, line 1, -- related to -- has been added after “is.”
Claim 9, line 2, “a wall” has been changed to -- a safety tank wall --,
	“said substance” has been changed to -- a substance --,
	“said tank” has been changed to -- said safety tank --,
	line 3, “said wall” has been changed to -- said safety tank wall --.
Claim 12, lines 2 and 3, “said internal volume and a volume external to the wall” has been changed to -- said internal volume of the fuel tank and a volume external to the fuel tank wall --.
Claim 13, line 1, “a wall” has been changed to -- an external tank wall --.
Claim 15, line 1, “10” has been changed to -- 12 --.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733